In this action, tried by the court without a jury, the plaintiff recovered a judgment for $3,000 against the defendant Stone for damages sustained by him resulting from a collision of the car in which he was riding, and which was owned by him, and a car driven by the defendant Stone, but owned by the defendant Gordon. As to the latter, there *Page 608 
was a finding of no cause for action. The defendant Stone seeks review by appeal.
The collision occurred at the intersection of Theodore and Brush streets in the city of Detroit. In a carefully prepared opinion the trial court reviewed the evidence at length. He found the defendant guilty of negligence, and that the driver of plaintiff's car was free from contributory negligence. On a motion for a new trial, in which it was urged that his findings were against the great weight of the evidence, he again reviewed the testimony and declined to disturb the judgment entered. It will serve no useful purpose to state or comment upon the proofs submitted. There was much conflict in the testimony, but a careful reading of the record satisfies us that the finding as to the liability of the defendant should not be disturbed.
It is urged that the damages awarded were excessive. The plaintiff was a physician, engaged in practice at the time of his injury. His right collar bone and two ribs on his right side were broken. His head, his left hand, and his left foot were bruised. He was confined to his bed for about three weeks, and to his house for a week longer, and still suffers some pain as a result thereof. He testified that his earnings before his injury had been about $60 a day. His car, for which he had paid $550 a few months before the accident, was totally destroyed. He valued it at $375. The trial court fixed the damages at $3,000, made up of $1,500 for loss of earnings, $375 for the car, and the balance for pain and suffering. In our opinion this amount cannot be said to be excessive.
The judgment is affirmed.
CLARK, C.J., and McDONALD, POTTER, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred. *Page 609